19-11711-scc      Doc 168    Filed 01/04/21 Entered 01/04/21 16:38:38        Main Document
                                          Pg 1 of 4



Mark M. Maloney (pending admission pro hac vice)
Sarah L. Primrose (admitted pro hac vice)
KING & SPALDING LLP
1180 Peachtree Street, NE Suite 1600
Atlanta, GA 30309
Telephone: (404) 572-4600
Facsimile: (404) 572-5100
Counsel for RADWAN DIAMOND & JEWELLERY TRADING


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
                                                   :
In re:                                             :      Chapter 7 (Previous 11)
                                                   :
The D&M Capital Group, LLC,                        :      Case No. 19-11711 (SCC)
                                                   :
                                                   :
                       Debtor.                     :
                                                   :
                                                   X




            NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

         Mark M. Maloney of the law firm of King & Spalding, LLP, 1180 Peachtree Street, N,E,,

Atlanta, GA, 30309, hereby gives notice of his appearance as counsel for Radwan Diamond &

Jewellery Trading (“Radwan”), a party in interest in the above-styled and numbered bankruptcy

case, and that Paul K. Ferdinands of the law firm of King & Spalding LLP withdraws as attorney

of record for Radwan. Please serve all future filings and correspondence accordingly to the

above referenced address and mmaloney@kslaw.com.
19-11711-scc   Doc 168    Filed 01/04/21 Entered 01/04/21 16:38:38    Main Document
                                       Pg 2 of 4



      Dated: January 4, 2021

                                      KING & SPALDING LLP


                                      /s/ Mark M. Maloney
                                      Mark M. Maloney (pending admission pro hac vice)
                                      Sarah L. Primrose (admitted pro hac vice)
                                      mmaloney@kslaw.com
                                      sprimrose@kslaw.com
                                      1180 Peachtree Street
                                      Atlanta, Georgia 30309-3521
                                      Telephone: (404) 572-4600
                                      Facsimile: (404) 572-5100

                                      Counsel for Radwan Diamond & Jewellery Trading




                                         2
19-11711-scc     Doc 168      Filed 01/04/21 Entered 01/04/21 16:38:38              Main Document
                                           Pg 3 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of January, 2021, I electronically filed the f orego in g

with the Clerk using the CM/ECF system, thereby causing Notice of Electronic Filing of the

foregoing to be sent to the following parties:

Aurora Cassirer                                    Trustee
Troutman Pepper Hamilton Sanders LLP               Windels Marx Lane & Mittendorf, LLP
875 Third Avenue                                   Attn: Alan Nisselson and Leslie S. Barr
New York, NY 10022                                 156 West 56th Street
aurora.cassirer@troutman.com                       New York, NY 10019

Alissa K. Piccione                                 Office of The United States Trustee
Troutman Pepper Hamilton Sanders LLP               Attn: Richard Morrissey
875 Third Avenue                                   U.S. Federal Office Building
10022                                              201 Varick Street, Room 1006
New York, NY 10022                                 New York, NY 10014-9449
alissa.piccione@troutman.com

Robert Leslie Rattet                               Sam P. Israel
Davidoff Hutcher & Citron LLP                      Sam P. Israel, P.C.
605 Third Avenue                                   180 Maiden Lane, 6th Floor
New York, NY 10158                                 New York, NY 10038
rlr@dhclegal.com                                   admin@spi-pc.com

Teresa Sadutto-Carley                              Tracy L. Klestadt
Platzer, Swergold, Levine,                         Klestadt Winters Jureller Southard & Ste
Goldberg, Katz & Jaslow, LLP                       200 West 41st Street
475 Park Avenue South                              17th Floor
18th Floor                                         New York, NY 10036-7203
New York, NY 10016                                 tklestadt@klestadt.com
tsadutto@platzerlaw.com

Eric S. Medina, Esq.                               Brett D. Goodman
Medina Law Firm LLC                                Troutman Pepper Hamilton Sanders LLP
641 Lexington Avenue                               875 Third Avenue
Thirteenth Floor                                   New York, NY 10022
New York, NY 10022                                 brett.goodman@troutman.com
emedina@medinafirm.com

Ian R. Winters
Klestadt Winters Jureller
Southard & Stevens, LLP
200 West 41st Street
19-11711-scc   Doc 168   Filed 01/04/21 Entered 01/04/21 16:38:38      Main Document
                                      Pg 4 of 4



17th Floor
New York, NY 10036
iwinters@klestadt.com



                                     /s/ Sarah L. Primrose
                                     Sarah L. Primrose (admitted pro hac vice)
                                     sprimrose@kslaw.com
                                     1180 Peachtree Street
                                     Atlanta, Georgia 30309-3521
                                     Telephone: (404) 572-4600
                                     Facsimile: (404) 572-5100

                                     Counsel for Radwan Diamond & Jewellery Trading




                                        2
